DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 9/4/2019, 10/11/2019, 11/21/2019, 1/30/2020, 2/3/2020, 4/7/2020, 5/28/2020, 6/1/2020, 7/1/2020, 10/8/2020, 11/10/2020, 11/25/2020, 1/6/2021, 2/2/2021, 2/23/2021, 2/2/2021, 3/16/2021, 4/1/2021, 4/5/2021, 4/23/2021, 5/27/2021, 6/4/2021, 7/1/2021, 8/2/2021, and 8/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.
The Examiner notes that Applicant's Information Disclosure Statement (IDS) submissions are extremely long.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant.  If Applicant is aware of pertinent 
"It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974)."  MPEP § 2004(13).
"Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."  MPEP § 609.04(a)(III) (emphasis added).
See, e.g., Costar Realty Info., Inc. v. LoopNet, Inc., 946 F. Supp.2d 766 (N.D. Ill. 2013); Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co., Inc., 837 F. Supp. 1444, 1477, 24 U.S.P.Q.2d (BNA) 1801 (N.D. Ind. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 U.S.P.Q. (BNA) 260 (S.D. Fla. 1972).

Claim Objections

Claim 42 is objected to because of the following informalities: in the penultimate line of the claim, "the determined resistance" should read "the determined resistance of the power cable" to maintain proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-14, 22-29, 42-49, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim is indefinite because it is unclear whether and how the method could set an output voltage in line 6 and also use the stored resistance to set the same output voltage in the penultimate line.  Is the output voltage set only one time using the stored resistance?  Is the output voltage set twice, once using the stored resistance and once not using the stored resistance?  Is it set twice, both times using the stored resistance?  Because all of these interpretations are equally reasonable, applicant is not merely claiming broadly and the metes and bounds of the claim cannot be determined.  Claims 6-14 and 59 inherit this deficiency.
Regarding claim 22, "the output voltage" in line 9 of the claim lacks antecedent basis.  It also is unclear whether the output voltage of line 9 is the same as or different from "an initial output voltage" in line 8.  In lines 12 and 14 of the claim, there are two separate occurrences of "a threshold 
Regarding claim 42, "at least one output voltage" in lines 10-11 of the claim is indefinite because it is unclear whether that output voltage is the same as the output voltage in line 2 or a different output voltage.  Because both of these interpretations are equally reasonable, applicant is not merely claiming broadly and the metes and bounds of the claim cannot be determined.  Claims 43-49 inherit this deficiency.

	No prior art rejections are made of record at this time.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2009/0289637 to Radtke discloses a system and method for determining the impedance of a medium voltage power line having coupling between power lines, sensors, and a processor, but differs from the claimed subject matter because it does not connect to a programmable power supply.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        9/29/2021